18-3592
     Arias-Avila v. Garland
                                                                               BIA
                                                                           Lurye, IJ
                                                                       A208 752 791
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            RAYMOND J. LOHIER, JR.,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   WENDY CAROLINA ARIAS-AVILA,
14            Petitioner,
15
16                      v.                                   18-3592
17                                                           NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   ____________________________________
22
23   FOR PETITIONER:                     Daniel R. Spensieri, Law Offices
24                                       of Daniel Spensieri PC, White
25                                       Plains, NY
26
27   FOR RESPONDENT:                     Brian M. Boynton, Acting Assistant
28                                       Attorney General; John S. Hogan,
1                                     Assistant Director; Mona Maria
2                                     Yousif, Trial Attorney, Office of
3                                     Immigration Litigation, United
4                                     States Department of Justice,
5                                     Washington, DC

6          UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10         Petitioner    Wendy   Carolina      Arias-Avila,      a   native   and

11   citizen of Honduras, seeks review of a November 5, 2018

12   decision of the BIA affirming a November 14, 2017 decision of

13   an    Immigration   Judge   (“IJ”)       denying    her   application    for

14   asylum, withholding of removal, and protection under the

15   Convention Against Torture (“CAT”).                In re Wendy Carolina

16   Arias-Avila, No. A 208 752 791 (B.I.A. Nov. 5, 2018), aff’g

17   No. A 208 752 791 (Immig. Ct. N.Y.C. Nov. 14, 2017).             We assume

18   the    parties’    familiarity    with     the     underlying   facts    and

19   procedural history.

20         We review both the BIA’s and IJ’s decisions “for the sake

21   of completeness.”      Wangchuck v. Dep’t of Homeland Sec., 448

22 F.3d 524, 528 (2d Cir. 2006).             The applicable standards of

23   review are well established.         See Yanqin Weng v. Holder, 562

24 F.3d 510, 513 (2d Cir. 2009) (reviewing factual findings for
                                          2
1    substantial evidence and questions of law and application of

2    law to facts de novo); Edimo-Doualla v. Gonzales, 464 F.3d
3    276, 282–83 (2d Cir. 2006) (applying substantial evidence

4    standard to nexus determination); Nasrallah v. Barr, 140 S.

5    Ct. 1683, 1692 (2020) (applying substantial evidence standard

6    to review of CAT claim).         “[T]he administrative findings of

7    fact are conclusive unless any reasonable adjudicator would

8    be    compelled    to   conclude    to    the    contrary.”         8 U.S.C.

9    § 1252(b)(4)(B).

10         Arias-Avila first challenges the agency’s denial of her

11   application for asylum and withholding of removal.              To obtain

12   asylum or withholding of removal, an applicant must establish

13   past persecution or a fear of future persecution on account

14   of a protected ground.           See 8 U.S.C. §§ 1158(b)(1)(B)(i),

15   1231(b)(3)(A); 8 C.F.R. §§ 1208.13(b), 1208.16(b)(1), (2).

16   A protected ground must be “at least one central reason” for

17   the   claimed     persecution,     and   the    applicant    must    provide

18   direct     or   circumstantial      evidence      of   the   persecutor’s

19   motives.    8 U.S.C. § 1158(b)(1)(B)(i) (asylum); see also id.

20   § 1231(b)(3)(A) (withholding); Matter of C-T-L-, 25 I. & N.

21   Dec. 341, 346–48 (B.I.A. 2010) (holding that the “one central

22   reason” standard also applies to withholding of removal); INS
                                          3
1    v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (requiring “some

2    evidence” of motive, “direct or circumstantial”).            Arias-

3    Avila alleged that gang members targeted her on account of

4    her membership in a particular social group, consisting of

5    her deceased partner and his family members. She testified

6    that her partner was killed after refusing gang extortion

7    demands and that she subsequently received similar threats.

8    When a social group is based on family ties and “animus

9    against the family per se is not implicated, the question

10   becomes what motive or motives cause the persecutor to seek

11   to harm members of an individual’s family.”       Matter of L-E-

12   A-, 27 I. & N. Dec. 40, 45 (B.I.A. 2017), overruled in part

13   on other grounds by Matter of L-E-A-, 27 I. & N. Dec. 581,

14   596–97 (A.G. 2019).    A “nexus [between the alleged harm and

15   a protected ground] is not established simply because a

16   particular social group of family members exists and the

17   family members experience harm.” Id.   “The protected trait,

18   in this case membership in the . . . family, cannot play a

19   minor   role—that     is,   it   cannot    be   incidental     [or]

20   tangential . . . to another reason for harm.” Id. at 44

21   (internal quotation marks omitted).        Rather, there must be

22   some indication “that the persecutors had . . . animus against
                                      4
1    the family or the [applicant] based on their biological ties,

2    historical status, or other features unique to that family

3    unit.” Id. at 47.

4             Here,   substantial    evidence     supports       the   agency’s

5    finding that Arias-Avila did not demonstrate that the threats

6    she   received   were    on   account   of   her   family    ties.    The

7    individuals threatening her demanded money, her partner was

8    known to lend money, the demands for money resumed after her

9    home was robbed, and no other members of her partner’s family

10   received threats.       Indeed, Arias-Avila testified that she did

11   not know why her partner was threatened or murdered in 2013,

12   and she did not articulate any reason that she or her partner

13   were targeted other than that they had good jobs.

14         On this record, the agency did not err in determining

15   that Arias-Avila was targeted for extortion and threatened

16   based on her perceived ability to pay rather than her family

17   ties.    See id. at 45–47; Ucelo-Gomez v. Mukasey, 509 F.3d 70,

18   74 (2d Cir. 2007) (“[H]arm motivated purely by wealth is not

19   persecution.”).     Accordingly, because Arias-Avila failed to

20   demonstrate a nexus between the harm she suffered and fears

21   and a protected ground, the agency did not err in denying

22   asylum     and   withholding      of    removal.        See       8 U.S.C.
                                        5
1    §§ 1158(b)(1)(B)(i), 1231(b)(3)(A).

2           Arias-Avila also challenges the agency’s denial of her

3    application for CAT relief.           Unlike asylum and withholding

4    of removal, CAT relief does not require a nexus to any

5    protected ground.       See 8 C.F.R. § 1208.16(c)(2).                However,

6    an applicant is required to show that she would “more likely

7    than    not”   be   tortured   by     or    with   the    acquiescence     of

8    government officials. Id. §§ 1208.16(c)(2), 1208.18(a)(1).

9    Substantial evidence supports the agency’s conclusion that

10   Arias-Avila did not show that she would “more likely than

11   not” be tortured.

12          Arias-Avila was threatened over the phone and with notes

13   intermittently      between    2013       and   2015.    But   she   was   not

14   physically harmed or confronted in person, and she had no

15   evidence that anyone was pursuing her or was threatening

16   similarly situated family members.              Absent evidence that gang

17   members will continue to seek her out to demand money or to

18   torture her if she does not comply, she cannot show that

19   torture is more likely than not.                See Savchuck v. Mukasey,

20   518 F.3d 119, 123 (2d Cir. 2008) (“An alien will never be

21   able to show that he faces a more likely than not chance of

22   torture if one link in the chain cannot be shown to be more
                                           6
1    likely    than   not    to   occur.      It   is   the   likelihood    of   all

2    necessary events coming together that must more likely than

3    not lead to torture, and a chain of events cannot be more

4    likely than its least likely link.” (quoting In re J-F-F-, 23

5    I. & N. Dec. 912, 918 n.4 (A.G. 2006)); Mu Xiang Lin v. U.S.

6    Dep’t of Justice, 432 F.3d 156, 160 (2d Cir. 2005) (rejecting

7    CAT claim where petitioner relied on country reports of some

8    torture    in    prisons     but   did       not   provide   “particularized

9    evidence”); Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d

10   Cir.    2005)    (“In   the    absence        of   solid     support   in   the

11   record . . . , [applicant’s] fear is speculative at best.”).

12          For the foregoing reasons, the petition for review is

13   DENIED.    All pending motions and applications are DENIED and

14   stays VACATED.

15                                       FOR THE COURT:
16                                       Catherine O’Hagan Wolfe,
17                                       Clerk of Court




                                              7